—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules prohibiting inmates from refusing a direct order and engaging in conduct involving the threat of violence. The misbehavior report relates that petitioner became loud and disruptive during a grievance hearing and refused repeated orders to stop talking and using abusive language. The detailed misbehavior report and corroborating testimony of a correction officer who witnessed petitioner’s conduct, together with petitioner’s admissions, provided substantial evidence supporting the determination of guilt (see, Matter of Foot v Goord, 245 AD2d 903). Contrary to petitioner’s contention, we find no violation of any constitutional protected expression (see, Matter of Nicholas v Herbert, 195 AD2d 1083, appeal dismissed, lv denied 82 NY2d 821), nor do we find that the penalty of 20 days’ keeplock and loss of privilege constitutes cruel and unusual punishment. Having reviewed petitioner’s remaining contentions, we find them to be without merit.
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.